Exhibit 99.1 Foresight Energy LP Reports First Quarter 2017 Results First Quarter 2017 Highlights: • Coal sales of $227.8 million on sales volumes of 5.3 million tons, each a nearly 40% increase from prior year period • Net loss attributable to limited partner units of $111.2 million or $(0.85) per unit, including a loss on early extinguishment of debt of $95.5 million or ($0.73) per unit • Adjusted EBITDA of $64.0 million • Cash flows from operations of $22.4 million • Completed $1.25 billion refinancing of prior credit facility and second lien debt ST.LOUIS, Missouri — (BUSINESS WIRE) — May 11, 2017 — Foresight Energy LP (“Foresight” or the “Partnership”) (NYSE: FELP) today reported financial and operating results for the first quarter of 2017.Foresight generated quarterly coal sales revenues of $227.8million on sales volumes of 5.3 million tons resulting in Adjusted EBITDA of $64.0 million, cash flows from operations of $22.4 million and a net loss attributable to limited partner units of $111.2 million, or $(0.85) per unit.Results for the first quarter 2017 were negatively impacted by a loss on the early extinguishment of debt of $95.5 million related to the refinancing completed on March 28th.Quarterly sales volumes increased 40% compared to the first quarter 2016 due in part to an increase in export tons sold during the first quarter 2017.Cash costs per ton sold decreased to $22.80 despite two longwall moves at the operations during the first quarter 2017. On March 28, 2017, Foresight completed the refinancing of certain of its previously outstanding debt.As part of the transaction, Foresight issued $1.25 billion of new debt, consisting of a term loan of $825 million and $425 million in second lien notes.The proceeds were used to retire the previously outstanding revolving credit facility, term loan and second lien notes.The completed transaction also resulted in a new revolving credit facility with $158.5 million of capacity with no borrowings at close.Concurrent with the refinancing transaction, Murray Energy exercised its option to acquire an additional 46% of the general partner of Foresight increasing its voting interest in the general partner to 80%.For additional information on the refinancing transaction, please refer to the Form 8-K filed with the SEC on April 3, 2017. “The first quarter was successful for Foresight as we realized significant year-over-year improvements in sales volumes, coal sales and production costs, as our operations continued to perform exceptionally well,” said Mr. Robert D. Moore, Chairman, President and Chief Executive Officer.“We were able to take advantage of improved capital markets during the first quarter and successfully complete the refinancing of our indebtedness.The new facilities extend maturities well into the future, lower our effective interest rate compared to the August 2016 restructuring, provides Foresight with adequate headroom under the new financial covenants, and, importantly, prevents massive dilution to the current unitholders by refinancing the former exchangeable notes prior to their maturity,” stated Mr. Moore. As a result of its increased voting interest, Murray Energy had the option to apply pushdown accounting to Foresight’s standalone financial statements and elected to do so on the acquisition date.Consequently, Foresight’s consolidated financial statements were adjusted to reflect the preliminary pushdown accounting adjustments.The consolidated financial statements are presented in two distinct periods to indicate the application of two different bases of accounting between the periods presented.The periods prior to the acquisition date are identified as “Predecessor” and the period after the acquisition date is identified as “Successor”. 1 Consolidated Financial Results Quarter Ended March 31, 2017 Compared to Quarter Ended March 31, 2016 Coal sales totaled $227.8 million for the first quarter 2017 compared to $163.1 million for the first quarter 2016.The increase in coal sales revenue from the prior year period was largely due to a 1.5 million ton increase in coal sales volumes principally driven by increased shipments into the export market during the current quarter.During the first quarter 2017, Foresight shipped 24% of its coal into the export market compared to 14% during the prior year quarter. Cost of coal produced was $117.8 million, or $22.80 per ton sold, for the first quarter 2017 compared to $89.2 million, or $23.86 per ton sold, for the same period of 2016.The increase during the current year quarter was due to higher sales volumes offset by a reduction in Foresight’s cash cost per ton sold of $1.06 per ton.The improvement in cash cost per ton sold was driven by increased production at the Williamson mine, which was impacted in the first quarter of 2016 by higher longwall-related costs.Additionally, direct and indirect costs related to the Hillsboro combustion event were lower during the current year period. Transportation costs increased $11.9 million, or $0.27 per ton sold, from the prior year period due to higher export sales volumes.During the first quarter of 2017, Foresight shipped 24% of its sales volumes to the export market compared to 14% during the prior year period.The increase in volumes and per ton costs was offset by $2.9 million of lower charges for shortfalls on minimum contractual rail and export terminal throughput requirements. Related to the refinancing transaction completed on March 28, 2017, Foresight recorded $95.5 million of expense related to the early extinguishment of debt during the first quarter 2017, compared to $0.1 million of debt extinguishment costs and $9.7 million of debt restructuring costs during the year ago quarter.During the first quarter 2017, Foresight also recorded $9.3 million of income related to updating the warrants issued during the August 2016 restructuring to fair value.As the warrants were not in place during the prior year period, there was no income or expense during that period. Interest expense for first quarter 2017 increased $10.4 million from the prior year period due primarily to higher interest costs resulting from the August 2016 debt restructuring as the Second Lien Notes and Second Lien PIK notes carried higher effective interest rates than the 2021 Senior Notes replaced at the time of the August 2016 restructuring. Cash flows provided by operations totaled $22.4 million for first quarter 2017 and Foresight ended the quarter with $4.2 million in cash and $158.5 million of available capacity, net of outstanding letters of credit, under the revolving credit facility.During the first quarter 2017, capital expenditures totaled $19.9 million, an increase of $14.9 million compared to the quarter ended March 31, 2016.Capital spending in the prior year period was lower as a result of the timing of capital outlays related to the maintenance of Foresight’s operations. Forward-Looking Statements This press release contains “forward-looking” statements within the meaning of the federal securities laws.These statements contain words such as “possible,” “intend,” “will,” “if” and “expect” and can be impacted by numerous factors, including risks relating to the securities markets, the impact of adverse market conditions affecting business of the Partnership, adverse changes in laws including with respect to tax and regulatory matters and other risks.There can be no assurance that actual results will not differ from those expected by management of the Partnership.Known material factors that could cause actual results to differ from those in the forward-looking statements are described in Part I, “Item 1A.Risk Factors” of the Partnership’s Annual Report on Form 10-K filed on March1,2017.The Partnership undertakes no obligation to update or revise such forward-looking statements to reflect events or circumstances that occur, or which the Partnership becomes aware of, after the date hereof. Non-GAAP Financial Measures Adjusted EBITDA is a non-GAAP supplemental financial measure that management and external users of the Partnership’s consolidated financial statements, such as industry analysts, investors, lenders and rating agencies, may use to assess: • the Partnership’s operating performance as compared to other publicly traded partnerships, without regard to historical cost basis or, in the case of Adjusted EBITDA, financing methods; • the Partnership’s ability to incur and service debt and fund capital expenditures; and • the viability of acquisitions and other capital expenditure projects and the returns on investment of various expansion and growth opportunities. 2 The Partnership defines Adjusted EBITDA as net income (loss) attributable to controlling interests before interest, income taxes, depreciation, depletion, amortization and accretion.Adjusted EBITDA is also adjusted for equity-based compensation, losses/gains on commodity derivative contracts, settlements of derivative contracts, a change in the fair value of the warrant liability and material nonrecurring or other items which may not reflect the trend of future results.As it relates to commodity derivative contracts, the Adjusted EBITDA calculation removes the total impact of derivative gains/losses on net income (loss) during the period and then adds/deducts to Adjusted EBITDA the amount of aggregate settlements during the period.
